Citation Nr: 0308203
Decision Date: 04/30/03	Archive Date: 07/22/03

DOCKET NO. 99-04 242               DATE APR 30, 2003

Returned from the Department of Veterans Affairs (VA) Regional
Office (RO) in Winston-Salem, North Carolina 

THE ISSUE 

Entitlement to service connection for degenerative disc disease of
the cervical spine, to include as secondary to service-connected
lumbar spine spondylosis with degenerative disc disease and
sciatica.

REPRESENTATION 

Appellant represented by: The American Legion

WITNESS AT HEARING ON APPEAL 

Appellant

ATTORNEY FOR THE BOARD 

M. Tenner, Associate Counsel 

INTRODUCTION

The veteran served on active duty from September 1969 to December
1971.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from February 1998 and January 2002 rating decisions of the
RO. The February 1998 rating decision denied service connection for
a disability of the cervical spine. The veteran filed a notice of
disagreement in July 1998. The RO issued a statement of the case in
September 1998. In January 1999, the veteran filed a substantive
appeal in which he asserted that his cervical spine condition might
also be due to his service-connected lumbar spine spondylosis with
degenerative disc disease and sciatica.

The veteran and his representative appeared before a Member of the
Board (now Veterans Law Judge) in August 2000, but a hearing was
not conducted. At that time, the veteran and his representative
advised that the veteran had no desire to appeal the denial of
primary service connection for degenerative disc disease of the
cervical spine, but instead desired Board consideration of the
issue of entitlement to secondary service connection for
degenerative disc disease of the cervical spine.

In September 2000, the Board recharacterized the appeal as
comprising both primary and secondary service connection issues,
and remanded these matters to the RO for additional development and
adjudication, to include having the veteran withdraw the primary
service connection claim, in writing, and having the RO adjudicate
the question of secondary service connection in the first instance.
In November 2000, the veteran representative submitted a letter
directly to the Board in which he attempted to withdraw the
veteran's claim. However, such attempted

- 2 -

withdrawal did not reflect the written consent of the veteran. See
38 C.F.R. 20.204(c). Moreover, the veteran continued to contend
that his cervical spine disorder was directly due to service.
Additionally, the RO continued to treat the issue of primary
service connection for a cervical spine disability as a viable
claim. As such, the Board finds that such claim remains on appeal,
ready for the Board's consideration.

The rating decision of January 2002 denied service connection for
cervical spine disease as secondary to the service-connected
disability of lumbar spine spondylosis. The veteran filed a notice
of disagreement in February 2002. The veteran offered testimony
during an RO hearing in March 2002, and a statement of the case was
issued in January 2003. The veteran filed a substantive appeal in
March 2003.

As the veteran now has perfected appeals of both primary and
secondary service connection claims involving the cervical spine,
the Board has recharacterized the appeal as involving the single
issue set forth on the title page of this decision.

FINDINGS OF FACT

1. All notification and development action needed to fairly
adjudicate the claim on appeal has been accomplished.

2. Although there is no objective evidence of in-service cervical
spine injury, and no medical evidence of any complaints of or
treatment for cervical spine problems in service or for several
years thereafter, the veteran has asserted the occurrence of an in-
service injury, and the record includes competent evidence
indicating that there is as least as likely as not a medical
relationship between in-service injury and current cervical spine
disability.

3 -

CONCLUSION OF LAW

Affording the veteran the benefit of the doubt, the criteria for
service connection for cervical spine disability, diagnosed as
degenerative disc disease, are met. 38 U.S.C.A. 1110, 1131, 5103,
5103A, 5107 (West 2002); 38 C.F.R. 3.102, 3.159, 3.303, 3.310
(2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

At the outset, the Board notes that, during the pendency of this
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L.
No. 106-475, 114 Stat. 2096 (2000), was signed into law. See 38
U.S.C.A. 5100, 5102, 5103, 5103A, and 5107 (West, 2002). This
liberalizing law is applicable to this appeal. See Karnas v.
Derwinski, 1 Vet. App. 308, 312-13 (1991). To implement the
provisions of the law, the VA promulgated regulations published at
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. 3.102,
3.156(a), 3.159, 3.326(a) (2002)). The VCAA and its implementing
regulations essentially eliminate the concept of the well-grounded
claim. 38 U.S.C.A. 5107(a); 38 C.F.R. 3.102. They also include,
upon the submission of a substantially complete application for
benefits, an enhanced duty on the part of the VA to notify a
claimant of the information and evidence needed to substantiate a
claim, as well as the duty to notify the claimant what evidence
will be obtained by whom. 38 U.S.C.A. 5103(a); 38 C.F.R. 3.159(b).
In addition, they define the obligation of the VA with respect to
its duty to assist a claimant in obtaining evidence. 38 U.S.C.A.
5103A; 38 C.F.R. 3.159(c).

Considering the record in light of the duties imposed by the VCAA
and its implementing regulations, the Board finds that all
notification and development action needed to fairly adjudicate the
claim on appeal has been accomplished. The

- 4 -

Board notes that the veteran has not been scheduled for a Board
hearing in Washington, DC, as requested at the time he filed his
March 2003 substantive appeal, and that Social Security Disability
records requested by the RO in October 2002 have yet to be
associated with the claims file. Nevertheless, in light of the
favorable disposition of the issue on appeal, as explained below,
the Board finds that adjudication of the claim under consideration
at this Juncture, without directing or accomplishing any additional
notification and or development action, poses no risk of prejudice
to the veteran. See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394
(1993).

Background

Service medical records do not include objective evidence of
cervical spine injury or medical evidence of complaints of or
treatment for cervical spine problems. However, a Physical
Evaluation Board convened in 1971 found that the veteran had a
possible herniated intervertebral disc one year prior to service.
An x-ray examination of June 1971 found spondylolysis at the fifth
lumbar vertebra without spondylolisthesis. In a statement submitted
to the Physical Evaluation Board, the veteran admitted that he had
a preexisting back problem. He contended, however, that he fell
from a tank in March 1970 aggravating his back. He noted that he
did not report to sickbay but 2 1/2months later was removed from
guard duty due to pain in his legs. The Physical Evaluation Board
found that spondylolysis existed prior to service but was
aggravated by service. The report September 1971 separation
examination noted the history of spondylolysis but was otherwise
unremarkable.

In a May 1972 rating decision, the RO granted service connection
for spondylolysis.

During VA examination in September 1997, the veteran reported pain
in his neck with associated headaches for the past 10 years. He
noted that he underwent surgery in March 1997. However, he
continued to experience loss of range of motion and fatigue.
Examination revealed markedly limited range of motion and decreased
sensation to pin prick over the right facial area. The diagnosis
was status

- 5 -

postoperative degenerative disc disease of the cervical spine. No
opinion was offered as to the etiology of the condition.

Records from Coastal Neurosurgery Associates from February to June
1998 show that the veteran underwent post surgical treatment for a
cervical fusion of C3 to C5.

On VA contract examination in August 1998 the veteran's primary
complaint concerned his lumbar spine disability. He reported that
he underwent two neck surgeries in March 1997 and November 1997
respectively.

Records from Shea E. McManus, M.D. in 2000 show treatment for
tension headache, occipital headache, neck pain, chronic pain,
degenerative joint and degenerative disc disease.

Records obtained from Matthew T. Kline, M.D., dated from March 2000
to June 2001, include a March 2000 letter from Dr. Kline to Bart
Balint, M.D. Therein, a history noted that the veteran injured
himself in 1988 while lifting a piece of glass. He developed severe
right occipital pain. Conservative treatment did not provide any
pain reduction and it was later thought that the veteran had
discogenic problems at C3-4 and C4-5. A January 2001 letter from
Matthew T. Kline, M.D. noted that the veteran had suffered with
chronic lumbar symptoms for many years. He opined that there was a
"statistical correlation" between the dual diagnoses of cervical
and lumbar spine pathology.

An April 2001 letter from Sean Reese, D.C., noted the history from
the veteran that he fell from a tank in the military service
injuring his low back. After an initial examination of the veteran,
he opined that it was "entirely possible" that the veteran's
cervical spine condition may be related to injuries sustained to
his lumbar spine.

An April 2001 letter from John H. Knab, M.D. indicated that he
treated the veteran's cervical and lumbar spine pain for the past
six months. He opined that the

- 6 -

veteran's cervical spine symptoms were "directly attributable" to
his service related injury in 1970.

In an October 2001 letter from Sean Reese, D.C., the examiner
opined that is was entirely possible that the veteran's cervical
spine disorder was more likely than not directly related to
previous injuries he sustained to his lumbar spine.

Also of record is a November 2001 letter from Dr. Robert M. Fibich,
D.C. He noted that he treated the veteran in October 2001 with
complaints of low back pain and cervical pain with radiation of
pain from the rights suboccipital region to the right forehead. His
history revealed two separate surgeries performed on his cervical
spine in 1997 with "blackouts" starting in 1988. He also noted the
history of back pain since 1970 after falling off of a tank while
serving in the military. The examiner opined that the fall from a
tank in 1970 that induced a disabling injury to the lumbar spine
would more likely than not also caused injury to the cervical spine
and its surrounding tissue.

On VA contract examination in November 2001, the veteran . Therein,
the veteran reported constant pain in his low back and neck without
flare-ups. The examiner recounted a history of injury to the low
back in service. After service, the veteran worked as a
construction supervisor until 1997, when his cervical disorder
became disabling. He had two spinal fusions without much relief The
examination yielded a pertinent diagnosis of degenerative disc
disease of the cervical spine. The examiner opined that it was as
least as likely as not that the veteran injured his cervical spine
at the same time that he injured his lumbosacral spine in service.
He further opined that the cervical spine condition was at least as
likely as not associated with his lumbosacral spine condition. He
noted that the opinions of Dr's Knab and Kline seemed reasonable
and appropriate.

During a March 2002 RO hearing, the veteran testified that he
sustained an injury to his cervical spine after falling from a tank
in 1970. He said that he reported the incident to his XO officer,
but did not seek immediate medical treatment.

- 7 -

In June 2002, and in response to a letter from the RO, Dr. Knab
again opined that the veteran's injury to his neck occurred at the
time of the fall from the tank in 1970. As a result of such, he
opined, the veteran experienced further pain, ultimately requiring
surgery.

Analysis

Under the applicable criteria, service connection may be granted
for disability resulting from disease or injury incurred or
aggravated in service. 38 U.S.C.A. 1110 (West 2002). Such a
determination requires a finding of a current disability that is
related to an injury or disease incurred in service. Watson v.
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App.
141 (1992). Service connection may be granted for any disease
diagnosed after discharge when all the evidence including that
pertinent to service, establishes that the disease was incurred in
service. 38 C.F.R. 3.303(d).

Service connection may be granted for a "[d]isability which is
proximately due to or the result of a service-connected disease or
injury. .. " 38 C.F.R. 3.310(a); Harder v Brown, 5 Vet. App. 183,
187-89 (1993). That regulation has been interpreted to permit
service connection for the degree of disability resulting from
aggravation to a nonservice- connected disability by a service-
connected disability. See Allen v. Brown, 7 Vet. App. 439, 448
(1995).

Regarding the question of primary service connection, the Board
points out the record does not reflect objective evidence that the
veteran experienced an injury to the cervical spine in service, or
that the veteran had any problems with his cervical spine in
service or for several years thereafter. The first medical
indication of cervical spine problems is reflected in the report of
a September 1997 VA examination, in which the examiner noted the
veteran's reported history of pain in his neck with associated
headaches for the past 10 years. This notation is consistent with
the Dr. Kline's March 2000 letter indicating that the veteran had
injured himself in 1988 while lifting a piece of glass, after which
he developed right occipital pain, later thought to represent
discogenic problems at C3-4 and C4-5.

- 8 -

Such evidence notwithstanding, the Board notes that, in granting
service connection for lumbar spine disability, the RO has
accepted, as credible, indirect evidence of low back injury during
service-notably, the veteran's report of an earlier, in- service
injury that is documented in the Physicial Evaluation Board report.
Moreover, the veteran has asserted, in connection with the current
claim on appeal, that he also sustained a neck injury when he fell
from a tank in 1970. The Board points out that the veteran is
competent to establish the occurrence of in-service injury, through
his assertions. See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993);
Espiritu v. Derwinski, 2 Vet. App. 292, 294-5 (1993)). While
arguably, the above- noted evidence raises some question as to the
credibility of the current claims of in- service neck injury, the
fact that the veteran may have suffered a cervical spine injury
post-service does not necessarily negate the occurrence of an
earlier, in-service neck injury. Moreover, two physicians in this
case, Dr. Fibich and the November 2001 examiner, indicated that it
was more likely than not, and as least as likely as not,
respectively, that the veteran's in-service fall could have
produced both cervical and lumbar spine injuries.

Furthermore, the record contains competent medical evidence of
nexus between in- service injury and the veteran's current spine
disability. Each of the physicians who have rendered an opinion on
the question of medical relationship in this case suggest a
relationship either between the lumbar spine disability-or the in-
service injury that led to its development-and the current cervical
spine disability. For example, Dr. Kline noted a statistical
correlation between dual diagnoses of cervical and lumbar spine
pathology; Dr. Reese noted that it was "entirely possible" that the
veteran's cervical condition may be related to in-service injuries
to the lumbar spine; and Dr. Knab opined that the cervical spine
symptoms were "directly attributable to the "service-related"
injury. While the November 2001 examiner attn commented on the
possibility of a medical relationship between the veteran's lumbar
and cervical spine disabilities, the Board finds that physician's
opinion that it was as least as likely as not that the veteran
injured his cervical spine at the same time that he injured his
lumbosacral spine in service is indicative of a medical nexus
between in-service injury and current cervical spine disability.

- 9 -

When, after careful consideration of all procurable and assembled
data, a reasonable doubt arises regarding service origin, the
degree of disability, or any other point, such doubt will be
resolved in favor of the claimant. 38 U.S.C.A. 5107; 38 C.F.R.
3.102.

In view of the above, and affording the veteran the benefit of the
doubt on questions of in service injury, and medical nexus between
in-service injury and current disability, the Board finds that the
criteria for primary service connection for cervical spine
disability-diagnosed as degenerative disc disease of the cervical
spine-are met.

ORDER 

Service connection for degenerative disc disease of the cervical
spine is granted.

JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells you
what steps you can take if you disagree with our decision. We are
in the process of updating the form to reflect changes in the law
effective on December 27, 2001. See the Veterans Education and
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976
(2001). In the meanwhile, please note these important corrections
to the advice in the form:

These changes apply to the section entitled "Appeal to the United
States Court of Appeals for Veterans Claims." (1) A "Notice of
Disagreement filed on or after November 18, 1988" is no longer
required to appeal to the Court.

- 10-

(2) You are no longer required to file a copy of your Notice of
Appeal with VA's General Counsel.

 In the section entitled "Representation before VA," filing a
"Notice of Disagreement with respect to the claim on or after
November 18, 1988" is no longer a condition for an attorney-at-law
or a VA accredited agent to charge you a fee for representing you.

- 11 -



